Exhibit 10.2

FIRST AMENDMENT

TO LOAN AND SECURITY AGREEMENT

This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 29th day of April, 2011 (the “Amendment Date”), by and among
OXFORD FINANCE LLC, successor in interest to Oxford Finance Corporation
(“Oxford”), Oxford in its capacity as collateral agent on behalf of the Lenders
(the “Collateral Agent”); the Lenders including Oxford in its capacity as a
Lender (each a “Lender” and collectively, the “Lenders”); and LIGAND
PHARMACEUTICALS INCORPORATED, a Delaware corporation, whose address is 11085 N.
Torrey Pines Road, Suite 300, La Jolla, CA 92037 (“Borrower”).

RECITALS

A. Collateral Agent, Lenders and Borrower have entered into that certain Loan
and Security Agreement dated as of January 24, 2011 (as the same may from time
to time be amended, modified, supplemented or restated, the “Loan Agreement”).

B. Lenders extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. In connection with the Loan Agreement, Borrower, Collateral Agent and Lenders
entered into that certain Post Closing Obligations Letter dated January 24, 2011
(the “Post Closing Obligations Letter”). Borrower has failed to (1) timely
deliver the Supplemental Documents as required under the Post Closing
Obligations Letter and (2) comply with Section 6.6 of the Loan Agreement by
maintaining accounts not subject to a Control Agreement in favor of Collateral
Agent.

D. Borrower has requested that Collateral Agent and Lenders (1) waive the
Current Events of Default (defined below), and (2) amend the Loan Agreement to
(i) increase the existing collateral carve-out for Square 1 Bank and (ii) make
certain other revisions to the Loan Agreement as more fully set forth herein.

E. Collateral Agent and Lenders have agreed to waive the Current Events of
Default (defined below) and amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Except as set forth herein, capitalized terms used but not
defined in this Amendment shall have the meanings given to them in the Loan
Agreement.

2. Notwithstanding the Post Closing Obligations Letter, Borrower shall be
required to deliver to Collateral Agent (A) the Perfection Certificate (as
defined below) by no later than sixty (60) days after the Amendment Date,
(B) the duly executed original signatures to the Account Control Agreements for
Borrower’s accounts at Comerica Bank (account numbers ending in 2369, 2377,
0132, and 4688) (the “Comerica Account Control Agreements”) by no later than
fifteen (15) days after the Amendment Date, (C) duly executed original
signatures to the Account Control Agreements for Borrower’s account at Bank of
America (account number ending 9251) (the “BofA Account Control Agreement”) by
no later than sixty (60) days after the Amendment Date, and (D) the Landlord
Consent by no later than fifteen (15) days after the Amendment Date.

 

1



--------------------------------------------------------------------------------

3. Amendments to the Loan Agreement.

3.1 Section 6.6 (Operating Accounts). Section 6.6(a) of the Loan Agreement is
amended and restated as follows:

(a) Maintain all of such Borrower’s and all of their Subsidiaries’ operating and
other deposit accounts and securities accounts in accounts that are subject to a
Control Agreement in favor of Collateral Agent, other than Certificate of
Deposit account No. 60100378 maintained with Square 1 Bank (the “Cash Collateral
Account”), which shall be subject to a Control Agreement only (i) until Borrower
enters into a Loan and Security Agreement between Borrower and Square 1 Bank, as
amended from time to time (the “Square 1 Agreement”) and (ii) after Borrower has
repaid any amounts that remain owing thereunder or Square 1 Bank no longer has
any obligation to make any credit extensions to Borrower under the Square 1
Agreement. Borrower shall cause the Cash Collateral Account to be closed or made
subject to a Control Agreement at all other times. Borrower shall not permit the
balance in the Cash Collateral Account to exceed $10,000,000, nor permit the
Collateral Account to secure any obligations other than those arising under the
Square 1 Agreement.

3.2 Section 14.1 (Definitions). Clause (f) of the defined term “Permitted
Indebtedness” in Section 14.1 of the Loan Agreement is amended and restated as
follows:

(f) Indebtedness of up to Ten Million Dollars ($10,000,000) secured exclusively
by a security interest in a Deposit Account held with, or Certificate of Deposit
issued by, the holder of such Indebtedness, and on terms reasonably acceptable
to Agent;

4. Waiver. Borrower acknowledges that there are existing and uncured Events of
Default arising from Borrower’s failure to comply with (i) the terms of the Post
Closing Obligations Letter by failing to timely deliver to Collateral Agent
(A) a Consent to Removal of Personal Property (11085 N. Torrey Pines Road, Suite
300, La Jolla, CA 92037) executed by Borrower and its landlord for this location
(the “Landlord Consent”); (B) duly executed original signatures to the Account
Control Agreements for Borrower’s accounts at Comerica Bank, Bank of America,
Payden & Rygel/Union Bank of California, Webster Bank, and PNC Bank, or evidence
that those accounts have been closed (“Account Documentation”); (C) a duly
executed Perfection Certificate that is current as of such date, to include in
Section 4(b) a list of the material contracts and an indication of whether any
contains a nonassignability provision requiring the counterparty’s consent to
the granting of a security interest therein and a list on Exhibit E thereto of
licenses to use trademarks, patents and copyrights of others (the “Perfection
Certificate”); and (D) a termination of the financing statements of General
Electric Capital Corporation referred to in Section 5(b) of the Perfection
Certificate and (ii) Section 6.6 of the Loan Agreement for maintaining accounts
not subject to a Control Agreement in favor of Collateral Agent (the “Current
Events of Default”). Collateral Agent and Lenders hereby waive the Current
Events of Default as of the date hereof; provided that Borrower must (i) comply
with Section 6.6 of the Loan Agreement, as amended herein and (ii) deliver the
(A) Perfection Certificate and BofA Account Control Agreement to Collateral
Agent by no later than sixty (60) days after the Amendment Date and (B) the
Comerica Account Control Agreements and Landlord Consent by no later than
fifteen (15) days after the Amendment Date.

Collateral Agent and Lenders agreement to waive the Current Events of Default
shall in no way obligate Collateral Agent and Lenders to make any other
modifications to the Loan Agreement or to waive Borrower’s compliance with any
other terms of the Loan Documents, and shall not limit or impair Collateral
Agent and Lenders’ right to demand strict performance of all other terms and
covenants as of any date. The waiver set forth above shall not be deemed or
otherwise construed to constitute a waiver of any other provisions of the Loan
Agreement.

 

2



--------------------------------------------------------------------------------

5. Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2 Borrower has the power and due authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

5.3 The organizational documents of Borrower delivered to Collateral Agent on
the Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

5.6 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of the Loan
Documents merge into this Amendment and the Loan Documents.

7. Prior Agreement. The Loan Documents are hereby ratified and reaffirmed and
shall remain in full force and effect. This Amendment is not a novation and the
terms and conditions of this Amendment shall be in addition to and supplemental
to all terms and conditions set forth in the Loan Documents. In the event of any
conflict or inconsistency between this Amendment and the terms of such
documents, the terms of this Amendment shall be controlling, but such document
shall not otherwise be affected or the rights therein impaired. The amendments
set forth in Section 2 above, are effective for the purposes set forth herein
and shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term of condition
of any Loan Document, or (b) otherwise prejudice any right or remedy which
Lenders or Collateral Agent may now have or may have in the future under or in
connection with any Loan Document.

8. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

9. Effectiveness. This Amendment shall be deemed effective (a) upon the due
execution and delivery to Collateral Agent of this Amendment by each party
hereto, and (b) upon Collateral Agent’s receipt of $25,000 and all Lender
Expenses incurred through the date of this Amendment.

 

3



--------------------------------------------------------------------------------

10. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.

Signature page follows.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER: LIGAND PHARMACEUTICALS INCORPORATED By   /s/ John Sharp

Name:   John Sharp Title:   CFO LENDERS:

OXFORD FINANCE LLC, successor in interest to Oxford Finance Corporation, for
itself and as Collateral Agent By   /s/ John G. Henderson

Name:   John G. Henderson Title:   Vice President & General Counsel